internal_revenue_service number inf0 release date index number the honorable phil gramm united_states senate washington d c dear senator gramm date mr has been receiving severance_pay from his former this letter is in reply to your inquiry dated date on behalf of your constituent mr employer since his retirement in he is concerned that his employer is currently deducting federal_insurance_contributions_act fica_taxes commonly referred to as social_security and medicare taxes from the severance_pay although the information submitted does not contain the terms of the plan under which is receiving payments it appears that his employer may have been treating mr the payments as nonqualified_deferred_compensation under a transition rule in final regulations under sec_3121 of the internal_revenue_code see sec_31_3121_v_2_-1 and sec_31_3121_v_2_-2 if the amounts paid_by his employer are severance_pay severance_pay is subject_to social_security and medicare taxes when paid the taxes apply regardless of when the services were performed there has been no change in the law on date that would affect the social_security and medicare taxation of severance_pay in 63_fsupp2d_1131 c d cal the united_states district_court for the central district of california held that severance_pay paid_by an employer to a former employee in and was wages subject_to social_security and medicare taxes when paid i hope this information is helpful to you in responding to your constituent if you have further questions please call me or alfred g kelley identification_number at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities
